This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond. 
	Please note that since there are joint inventors in this case, all inventors must sign any patent application correspondence being filed with the USPTO and all inventors must be present during an interview. If this requirement poses a problem, examiner suggests filling out form PTO/AIA /81, which can be found online at http://www.uspto.gov/forms/aia_forms.jsp.
This form is to be used by pro se inventors to appoint one or more of the joint inventors as having power of attorney in the application file. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent). This power of attorney permits the appointed inventor(s) to sign all correspondence on behalf of all of the inventors. If no power of attorney is given to one or more of the joint inventors, then all of the joint inventors who are the Applicant for patent must sign any patent application correspondence being filed with the USPTO.
	
DETAILED ACTION

It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
	
Claim Objections

According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period (i.e., each claim is to be written as a single sentence). Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the patents cited in this Office action to get an idea of how claims should be written.
In claim 1, Applicant has inappropriately used two periods in the claim. One at the end of the first page of the claim, and one at the end of the claim on the second page. 

Claim 1 is objected to because of the following informalities:  
Superfluous language such as “The present invention discloses” should be removed from the claim. Claims simply begin by reciting what subject matter the claim is directed to. 
Furthermore, it appears that Applicant has used a Roman numeral to number claim 1. Arabic numerals should be used to list the claims (i.e. --claim 1-- not “claim I”). 
In claim 1, line 3, “the short tang” has no antecedent basis in the claims. 
This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “short tang” exists in the claim, Applicant must first recite in the claims that there is “a short tang” before referring to “the short tang” or “said short tang.” 
	In claim 1, line 4, “the ‘Allen Socket Hex Nut’” has no antecedent basis in the claim. This objection could be overcome by replacing “the ‘Allen Socket Hex Nut’” with --an Allen socket hex nut.--
In claim 1, lines 8-9, “the bell guard assembly” has no antecedent basis in the claims. This objection could be overcome by reciting --a bell guard assembly.--
	In claim 1, lines 9-10, “the ‘locking pin’” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --a locking pin.--
	In claim 1, line 11, “Slide-on French grip” appears to be a double recitation of the same structure recited in line 7 of the claim. That is Applicant has recited the structure twice using “a” or “an.” After a structure is first introduced with “a” or “an” then the structure should be referred to with an article such as --the-- or --said--. 
	In claim 1, line 14, “a short tang attachment” appears to be a double recitation of that which has already been recited in line 3 of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claim Applicant has used quotation marks when referring to structure. It is not clear what the significance of the quotation marks is. Additionally, Applicant has sometimes capitalized particular structures of the claim. It is not clear what meaning this has either. Capital letters are typically reserved for The first letter of the claim and any proper names. 
 	Also in claim 1, it is unclear how the Allen socket hex nut secures the slide-on French grip. Since Applicant did not associated the reference numerals in the drawing, the examiner has to guess at which each depicted structure. The examiner is interpreting Fig. 1 as indicated below:
[AltContent: textbox (Allen socket hex nut)][AltContent: textbox (short tang attachment)][AltContent: textbox (slide-on French grip)][AltContent: textbox (pin)][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    309
    704
    media_image1.png
    Greyscale


	
Specification
The disclosure is objected to because of the following informalities:
The drawings include reference numbers 1-4. However, the specification does not refer to any reference numbers.  Any reference numbers in the drawings must be mentioned in the specification and references in the specification must be shown in the drawings. 
Appropriate correction is required.


	
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
The proper placement of the Allen socket hex nut;
How the Allen socket hex nut is secured to the short tang attachment; and
How the short tang is secured to the short tang attachment
 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Additionally, the drawings are objected to because Fig. 2 does not clearly show the disclosed invention. Since Fig. 2 lacks reference numbers, it is not clear what structure is being shown. It appears that the Allen socket hex nut should be depicted in this figure to show how it attaches to the short tang and short tang attachment. 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” (if modifying an existing drawing sheet) or “New Sheet” (if adding additional figures on additional drawing sheets) pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following claim 1 is a proposed claim based on the examiner’s best interpretation of Applicant’s disclosure. Claim 1 has been drafted by the examiner and is considered to distinguish patentably over the art of record in this application, claim 1 is presented to applicant for consideration: 
1. 	A fencing weapon with a French grip system comprising: 
a short tang attachment having a first end and a second end configured to slide on to a short tang of an epee blade, wherein the second end includes a first and a second hole;
a slide-on French grip handle configured to easily slide on and off the short tang attachment, wherein the French grip handle includes a third and a fourth hole;
an Allen socket hex nut configured to attach to the short tang inside the short tang attachment;
a pin configured to be inserted through the first, the second, the third, and the fourth holes in order to secure the short tang attachment to the French grip handle, 
whereby the French grip handle is configured to be quickly removed and installed without loosening, realigning, and/or tightening a bell guard assembly of the fencing weapon. 
	Applicant is encouraged to review the claim for accuracy with the disclosed invention.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 has been indicated as containing allowable subject matter primarily for the 
the short tang attachment having a first end and a second end configured to slide on to a short tang of an epee blade, wherein the second end includes a first and a second hole; the slide-on French grip handle configured to easily slide on and off the short tang attachment, wherein the French grip handle includes a third and a fourth hole; and the pin configured to be inserted through the first, the second, the third, and the fourth holes in order to secure the short tang attachment to the French grip handle. 


	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Annunziata discloses a similar grip system, including a short tang attachment for connecting to a short tang, but Annunziata does not disclose a pin for attaching the short tang attachment to the slide-on French grip system through holes in the short tang attachment and the slide-on French grip system. Harter shows a fencing weapon with a similar grip. However, Harter teaches that the grip is held on by a threaded nut/pommel 13 and not a pin/hole system as claimed. Hostin et al. is cited to show a fencing weapon with a French grip system and a short tang that attaches to the French grip handle. However Hostin teaches that the grip is held on by a threaded hole in the grip and not a pin/hole system as claimed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 13, 2022